 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:16-CR-00025-TLN
12                                    Plaintiff,       STIPULATION REGARDING EXCLUDABLE
                                                       TIME PERIODS UNDER SPEEDY TRIAL
13                            v.                       ACT; FINDINGS AND ORDER
14   VICENTE VELAZQUEZ,                                DATE: April 2, 2020
                                                       TIME: 9:30 a.m.
15                                   Defendant.        COURT: Hon. Troy L. Nunley
16

17                                              STIPULATION

18         1.      By previous order, this matter was set for status on April 2, 2020.

19         2.      By this stipulation, the defendant now move to continue the status conference

20 until July 16, 2020, at 9:30 a.m., and to exclude time between April 2, 2020, and July 16,

21 2020, under Local Codes T2 and T4.

22         3.      The parties agree and stipulate, and request that the Court find the

23 following:

24                 a)      The government has represented that the discovery associated with

25         this case includes several hundred pages of investigative reports and hours of

26         recorded phones calls from five different cellular telephones. All of this discovery

27         has been produced directly to counsel.

28                 b)      Counsel for the defendant desire additional time review the expansive


      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND   1
      ORDER
 1        discovery in this case; conduct investigation related to the discovery; consult with

 2        his client with respect to the charges, evidences, and proceedings; and otherwise

 3        prepare for trial in this matter.

 4                c)      Counsel for defendant believes that failure to grant the above-

 5        requested continuance would deny counsel the reasonable time necessary for

 6        effective preparation, taking into account the exercise of due diligence.

 7                d)      The government does not object to the continuance.

 8                e)      Based on the above-stated findings, the ends of justice served by

 9        continuing the case as requested outweigh the interest of the public and the

10        defendant in a trial within the original date prescribed by the Speedy Trial Act.

11                f)      For the purpose of computing time under the Speedy Trial Act, 18

12        U.S.C. § 3161, et seq., within which trial must commence, the time period of April 2,

13        2020, to July 16, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§

14        3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

15        by the Court at defendants’ request on the basis of the Court’s finding that the ends

16        of justice served by taking such action outweigh the best interest of the public and

17        the defendant in a speedy trial.

18                g)      Additionally, an exclusion of time under 18 U.S.C. § 3161(h)(7)(B)(ii)

19        (Local Code T2) is appropriate given the complexity of this case involving ten

20        defendants and five wiretapped cellular telephones.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND   2
     ORDER
1         4.      Nothing in this stipulation and order shall preclude a finding that other

2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

3 the period within which a trial must commence.

4         IT IS SO STIPULATED.

5

6    Dated: March 24, 2020              MCGREGOR W. SCOTT
                                        United States Attorney
7

8                                       /s/ JUSTIN L. LEE
                                        JUSTIN L. LEE
9                                       Assistant United States Attorney
10

11   Dated: March 24, 2020              /s/ JESSE ORTIZ (as authorized on 3/24/2020)
                                        JESSE ORTIZ
12
                                        Counsel for Defendant
13                                      Vicente Velazquez

14

15                                       FINDINGS AND ORDER

16        IT IS SO FOUND AND ORDERED this 25th day of March, 2020.

17

18

19

20                                                               Troy L. Nunley
                                                                 United States District Judge
21

22

23

24

25

26

27

28

     STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND   3
     ORDER
